EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 09/24/09 Investors:Donna Rodriguez, 630-623-5126 Media: Heidi Barker, 630-623-3791 McDONALD’S RAISES QUARTERLY CASH DIVIDEND BY 10% · Quarterly cash dividend increases 10% to $0.55 per share — the equivalent of $2.20 annually · Expect to return more than $16 billion by year end under the 2007-2009 $15billion to $17 billion total cash return target OAK BROOK, IL – McDonald's Board of Directors today declared a quarterly cash dividend of $0.55 per share of common stock payable on December15,2009 to shareholders of record at the close of business on December 1, 2009.This represents a 10% increase over the Company’s previous quarterly dividend rate and brings the total quarterly dividend payout to about $600 million.
